In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1959V
                                         UNPUBLISHED


    CYNTHIA JENNETTE,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: June 3, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

       On December 21, 2018, Cynthia Jennette filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”), an injury on the Vaccine Table, after receiving an
influenza vaccine on November 1, 2017. Petition at 1, ¶¶ 4, 28-30; Stipulation, filed
June 3, 2020, at ¶¶ 1-2, 4. Petitioner further alleges that she received the vaccination in
the United States, that she suffered the residual effects of her injury for more than six
months, and that neither she nor any other party has filed a civil action or received
compensation for her SIRVA. Petition at ¶¶ 4, 26, 32-34; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner suffered a SIRVA Table injury, and denies that the
flu vaccine caused petitioner to suffer from a left shoulder injury or any other injury or
her current condition.” Stipulation at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on June 3, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $62,707.59 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                 lN THI~ UNITED STATES COURT OF' 'FEDERAL CLAIMS
                            O:FFICE OF SPECIAL MASTERS

                                                  )
CYNTHIA JENNffITE,                                )
                                                  )
                Petitioner.                       )
                                                  )       No. l 8-1959V
        V.                                        )       Chief Special Master Corcoran
                                                  )       ECF
SECRETARY OF HEALTH ANO                           )
HUMAN SERVICESl                                   )
                                                  )
                Respondent.                       )
                                                  )
·--·-·-··-·-·-··-··-·-·-- - - - - - - - -
                                            STIP.ULATlON
        The parties ber~hy stipulate to the following matters:

        l. Cynthia Jennette, petitioner, .filed a petition fu1· vaedne compe11sation under tbe

National Vaccine Injury Compcrwation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program''). The petitioD see.ks compensation for wjur.ies allegedly related to petitioner's receipt

of an htflu.eni;a ("£hr") vac.dne., which vaccine is contained in the Vaccin(~ fojury Table (the

"Table"), 42 C.F.R. § 100.3 (a).

        2. Petitionei- received. rhe fln vacr.me on November I, 2017.

        3. The vaccination was administered within the United Stares.

        4. Petitioner alleges (hat sht: sustained a. left shoulder injury related to vaccine

admini5tration ("'SIRVA") within tl1e time period set forth in the Table, or in the alten.1.ati.ve, that

her allege-cl shou.lde:r injury was Cil11scd by the vacci:ne. She t't11ther alleges that $l1e experir.nced

the residual effects of her alleged injury for more than six mo.nths.

        5. Petitioner represents that there has been no p1ior awai d m sett.lenient of a d vil action

for damages on her behalf as a result of her ()Ondition.
        6. Respondent denies that petitioner suffored a SlRVA Table injury, a11d denies that the

.flu vaccine caused petitioner to suffer from a left shoulder injury or any other injury or her

current condition.

        7. Maintaining their above.~stated positi.ons, the parties nevertheless now agree that t.he

issue.s between them shall be settled and that a d~cisiim should be tntered awarding the

compensation desc1ibed in paragraph 8 of this Stipttlation.

        8. As soon as practicable aft.er an entry of judgment reflecting a de1.!isi011 consistent with

the terms of this Stipulation, .llld after petiliouc1· has fiied au ele.d.ion to receive compensation

plu·suant to 42 U.S.C. § 300aa.21(a)(l), the Sec;reta.ry of Health and Human Services will issue

the following vaccine compr.nmuion paym~nt:

       A lump sum of $6'.4707.59 in the. form ofa. check payable to petjt.ioner. Thls
        amount 1eprcsents compen:-ation for all damages that would be available uuder 42
       '£J.S.C. § 300aa-1 5(a).

        9. As soon as practicable after the entry of Judgment on entitlemen.t .in this case, aad after

petitioner ho.s filed both a propc1 and timely dection to receive compe.nsati@ pun;uant. to

42 U.S.C. § 300aa--21(a.)(1). and an apphcatmn, the parties will submit to fui:ther p.roceedings

before tlrn ilpecia.l master to award reasonable attorneys' fees imd ensts incurred in proCtiliding

upon this petltion.

        10. PcLitio1te1 and her attorney represent that c0mpen~ation. to be provided pw.stHmt to

this Stipulation is not for any it(;filS or services for which the ·Progrrun is not primarily hable

undei 42 l J.S.C. § 300aa.- l 5(g), to the exter1t that payment ha~ ht-et1 made c1r call ret1so1\ahly be

expected to be made ·under any State compensation progn:ams, insurnnce policies_.Federal or

State health benefits prugrams (other than Tille XIX of the Soci~:i.l Securlty Act (42 U.S .C.

§ 1396 et seq.)), ru· by entities that provide h~th seivices on a pre--pa1d basis.



                                                    2
         11. Payment made pmsuant to paragraph 8 of thjg Stipulation and any amount& awarded

pursuant to pai-agraph 9 of this Stipnlation will b~ made m :ior. this Stipulation will be used solely for the benefit of petitioner as contemplated by a

sb.ict coustrnction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditinus of 42 U.S .C.

§ 300aa-15(g) and (h).

        13. 1n rerum frir t.he payments described m paragraphs 8 and 9, petitioner, in her

ind1ttidual capal'.'ity. and on ht.h3lf l)f her heirs, e.xec:utnr.-~. adn1inistrators, ~1.1ccessor3 or assigns,

does forever mevocably and ·u11condttionally l'elea.se, acquit ~md discharge the united States and

the See;n:rary of lkaltb and Human Services from any and all artiom or cau~es nf aetfon

(including agreements.judgments, claims, damages, lc,ss of services, expenses and al! demands

of whate::,•er kind or nature) that have beeu brought, could have bef'.n hrought, or could be tlmely

brought in the Court of Federal Claims, under the National Vaccir1e Injury Compensation

Program, 42 U.S.C. § 300na-l Oet seq.. on account of, or fa1 :-my way growing out of, any a11d all

known or unknown, suspected OJ' unsuspected persona! injurie!l to or death of petitioner resulting

from, or alleged to have rct.ultt~d from, the flu vac.dnation adr.niniste:red on November 1) 2017, ns

alleged by petitioner in a petition for vacchle compensation filed on or about December 21,

20 18, in the Uniterl States Court of Federal Cldinrn as petition Nf>. .18 .J 959V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable:

upon pt0per notice to the Court on behalf of either or 1Joth of the parties.




                                                       3
         15. lfthe sped,11 master fails to iss-ue a decision m complete conformity wi.th the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in confonnity with a

decision that 1s in complete confRespectfolly sub1mtted>

PE'l'l'l'IONER:




ATTORNEY OF RECORD FOR                      AUTHORIZF,D REPRESENTATIVE
PETITIONER:
                                            ~                    E~ ~NEML~

                                                      INE E. REE\ ES
                                            Deputy Director
                                            Torts Brnm.:h1 Civil Divis.ion
                                            U.S. Depa1tmeut. ot J usticc
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washmgton, DC 1.0044-0146


AUTIIORJZED REPRESENTATIVE                  ATTORNEY OF RECORD FOR
OF THE SECRET.ARY OF HEALTH                 RESPONDENT:
AND HUMAN SERVICES:
                                                    t

                                            ~ILm6e.LJ./'--

TAMl\.RA OVERBY
                                            CBj ~ ~~-·- -
Acting Director, Division of injury         .frial Attorney
Compensatjon Programs                       T011s Branch, Civil Di vision
Henlthcare Systems Hurta\!                  U.S. Departmeut of fostke
U.S. Department of Health                   P.O. Bo:-:. 146
and Human Services                          Beujaruiu .franklin Station
5600 Fishers L:.u1e                         Washington, DC 20044--0146
.Parkhnxrn BlJ.ilding_, Mail Stop 08Nl46H   Tel: (20.2) 616-3665
Rockville, MD 20857


Dated:    Li   /3}x..)